690 S.E.2d 529 (2010)
BAKER CONSTRUCTION CO., INC.
v.
CITY OF BURLINGTON and Hawthorne, LLC.
No. 477P09.
Supreme Court of North Carolina.
January 28, 2010.
Joe Biesecker, Lexington, for Baker Construction Company, Inc.
Jay H. Ferguson, Durham, Robert M. Ward, Burlington, for City of Burlington.
Kenneth C. Haywood, Raleigh, for Hawthorne, LLC.
Upon consideration of the petition filed on the 23rd of November 2009 by Plaintiff in *530 this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."